Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BARBUL et al. (US 2015/0175025 A1, hereinafter BARBUL).
As per claims 1 and 15, BARBUL discloses a system for determining a relative pose between a primary winding structure and a secondary winding structure of a system for inductive power transfer (See Figs.1 and 2, disclose an inductive charging system comprising a charging unit [3] comprising a primary coil [4] for charging a vehicle comprising a secondary coil [2]), the system comprising: 
at least a first pose determining means for determining a relative pose, wherein the relative pose is determinable by the first pose determining means (See Pars.45-46, disclose the charging unit [3] comprises a first receiver [7] and second receiver [8] and 2 transmitting antennas and a control device. Par.47, discloses the control device sends out a search signal using the communication unit and determines the distance and angle of the vehicle with respect to the charging unit), at least one correcting means for correcting the pose determination by the first pose determining means, wherein a correction of the pose determination is adjustable (See Par.16, discloses the vehicle carries out driving maneuver corresponding to the travel trajectory or informs the driver of the vehicle via an interface such that the user takes action, Par.20, discloses that the travel trajectory is updated, based on the previously corrected trajectory the new correction may be adjusted based on the previously adopted trajectory).

As per claims 2-3 and 16, BARBUL discloses the system and method according to claims 1 and 15 as discussed above, wherein an uncorrected pose is determinable by the first pose determining means, wherein a corrected pose is determinable using at least one pose correction value, and wherein the at least one pose correction value is adjustable by the at least one correcting means (See Pars.62-70, disclose calculating distances and angles between the first  and second transmitters and the first and second receivers and use those parameters to determine the position of the vehicle relative to the charging unit).

As per claims 4-5 and 17-18, BARBUL discloses the system and method according to claims 1 and 16, wherein the system comprises at least one reference pose determining means for determining a reference relative pose, and wherein the correction of the pose determination is determinable depending on the reference relative pose (See Pars.62-70, disclose calculating distances and angles between the first  and second transmitters and the first and second receivers and use those parameters to determine the position of the vehicle relative to the charging unit, also see Pars.40-41, disclose “This spatial area is characterized such that a specified geometrical reference point of the secondary coil, which is a function of the configuration of the secondary coil, deviates from a specified geometrical reference point of the primary coil, which is a function of the configuration of the primary coil, with respect to the three spatial directions, which forms the vehicle-related coordinate system known to the person skilled in the art, only up to a specified tolerance dimension for each of the three spatial directions…When the reference point of the secondary coil relative to the reference point of the primary coil is situated such that the distance between these two reference points relative to each of the three spatial directions does not exceed the tolerance dimension specified for the respective axis, the secondary coil will be in the charging position”).

As per claims 6 and 19, BARBUL discloses the system and method according to claims 5 and 17 as discussed above, wherein the system comprises at least one secondary winding structure trajectory determining means for determining a trajectory of the secondary winding structure, and wherein the secondary winding structure pose is determinable depending on the trajectory information (See Par.16, discloses “the access control device or a further control device of the vehicle detects the travel trajectory by means of the location position, the vehicle automatically carrying out a driving maneuver corresponding to the travel trajectory”).

As per claims 7-8, BARBUL discloses the system according to claim 5 as discussed above, wherein the system comprises at least one reference pose determining means for determining a reference relative pose, and wherein a resulting pose is determinable depending on the reference relative pose and the relative pose determined by the first pose determining means (See Pars.40-41, disclose “This spatial area is characterized such that a specified geometrical reference point of the secondary coil, which is a function of the configuration of the secondary coil, deviates from a specified geometrical reference point of the primary coil, which is a function of the configuration of the primary coil, with respect to the three spatial directions, which forms the vehicle-related coordinate system known to the person skilled in the art, only up to a specified tolerance dimension for each of the three spatial directions…When the reference point of the secondary coil relative to the reference point of the primary coil is situated such that the distance between these two reference points relative to each of the three spatial directions does not exceed the tolerance dimension specified for the respective axis, the secondary coil will be in the charging position”).

As per claims 9-10 and 20, BARBUL discloses the system and method according to claims 4 and 17 as discussed above, wherein the system comprises at least one secondary winding structure trajectory determining means for determining a trajectory of the secondary winding structure, wherein the system comprises at least one relative pose trajectory determining means for determining a trajectory of the relative pose determined by the first pose determining means, and wherein a coordinate transformation of the reference relative pose and the relative pose determined by the first pose determining means into a common reference coordinate system is determined depending on trajectory information (See Par.40 and 53-62, disclose determining the vehicle related coordinate relative to a reference point, the coordinates are determined in 3 dimensions x, y ,z and are used to adjust the trajectory to guide the vehicle to the charging unit). 

As per claim 11, BARBUL discloses the system according to claim 1 as discussed above, wherein the system comprises at least one means for detecting a charging pose (See Fig.1, Item#7, discloses a first receiver and a control unit 22 for detecting a charging pose).

As per claim 12, BARBUL discloses the system according to claim 11 as discussed above, wherein the at least one means for detecting the charging pose is provided by a second means for determining a relative pose (See Fig.1, Item#8, disclose a second receiver and a control unit 22 for detecting a charging pose).

As per claim 13, BARBUL discloses the system according to claim 1 as discussed above, wherein the system comprises communication means for a communication between a charging unit and the vehicle (See Par.47, discloses a communication unit for establishing communication between the vehicle and the charging unit).

As per claim 14, BARBUL discloses the system according to claim 1 as discussed above, wherein the first pose determining means comprises at least one secondary-sided transmitting unit, wherein a positioning signal is transmittable by the secondary-sided transmitting unit, wherein the first pose determining means comprises at least one primary-sided receiving unit for receiving the positioning signal, and wherein the relative pose is determinable depending on the determined signal (See Pars.46-49, disclose communication units at the charging unit and the vehicle, the communication units allow both sides to send and receive communication signals).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHMED H OMAR/Examiner, Art Unit 2859    

/EDWARD TSO/Primary Examiner, Art Unit 2859